Citation Nr: 0400417	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-18 724	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California




THE ISSUE

Entitlement to fee basis medical care.




ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to March 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 decision by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Los Angeles, California.  The Board 
notes the appellant is shown to be a temporary resident of 
Van Nuys, California, with an additional address in Mesa, 
Arizona.  As the August 2002 decision involves a 
determination of the Los Angeles VAMC based upon the 
appellant's temporary residence, the Board finds the present 
matter on appeal is limited to this narrow issue.  The 
appellant revoked his representative's authority by 
correspondence received in July 2002.  

The appellant's statements may also be construed as 
entitlement to VA medication based upon a prescription from a 
non-VA physician.  See 38 C.F.R. § 17.96 (as amended 
effective July 25, 2003).  As this matter has not been 
specifically adjudicated, it must be referred to the agency 
of original jurisdiction for appropriate action.


FINDING OF FACT

VA facilities are geographically accessible and are capable 
of furnishing the veteran the care or services required.


CONCLUSION OF LAW

VA authorization for non-VA medical services is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.130 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds, 
however, that there is no indication in the VCAA that 
Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132;  see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist.  

The appellant contends that he should be provided 
authorization for non-VA facilities medical (fee basis) care, 
in essence, because of physical and mental difficulties 
associated with his use of VA medical facilities.  He stated 
he has adequate non-VA medical care providers and that 
transportation to VA facilities with his wheelchair or motor 
scooter and oxygen is problematic.  He also cites problems 
associated with the amount of waiting time involved with VA 
facilities treatment.

VA law provides that when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a).

VA regulations provide that the admission of any patient to a 
private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  In those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.  38 C.F.R. § 17.53.

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130.  Additionally, the only 
VA personnel who can authorize such a contract for non-VA 
care are VA medical center and clinic Directors, their 
designees, or Chiefs of Staff.  See 38 C.F.R. § 2.6(a).

Based upon the evidence of record, the Board finds VA 
facilities are geographically accessible to the appellant and 
are capable of furnishing the care or services required.  In 
August 2002 a VA clinician certified that the veteran does 
not require any special care or services that VA could not 
provide.  While the veteran asserts that travel to a VA 
facility can be difficult, there is nothing in the record to 
suggest that VA facilities are geographically inaccessible or 
that he is incapable of the travel.  Hence, VA medical 
facilities are feasibly available for the veteran's care.  
The veteran's service-connected disability is rated 100 
percent, effective from November 17, 1971.  Special monthly 
compensation for aid and attendance was awarded in November 
2001.  However, eligibility for benefits is not at issue in 
this appeal.  Although the appellant believes that VA 
facilities are not feasibly available for his care, he is not 
a licensed medical practitioner, and is not competent to 
offer opinions on such matters.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board finds VA authorization 
for non-VA medical services while the appellant resides in 
Van Nuys, California, is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.
ORDER

The appeal to establish entitlement to fee basis medical care 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



